DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 Jun 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 Jul 2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.
	
Response to Arguments
Applicant's arguments, see pg. 8, filed 21 Jun 2021, with respect to the amended claim 1 regarding no new matter have been fully considered but they are not persuasive. 
Applicant argues, see pg. 8, that “Support for amended claim 1 … can be found in Figs. 8A-8D and their discussion in the specification including at least the discussion in paragraph [0088].” However, the Examiner respectfully disagrees. Figs. 8A-D, in addition indicate the severities and/or types of the condition” and “the MR system may assign a first color to the highlighted segment to indicate a severity level of the abnormal segment on the display before the treatment,” respectively. Thus, the specification appears to disclose assigning a color to indicate a severity level, not determining a severity level or using a color based on the determined severity level. Therefore, new matter is introduced to amended claim 1.  See the 35 U.S.C. 112(a) rejections below.
Applicant's arguments, see pg. 8-9, filed 21 Jun 2021, with respect to the 35 U.S.C. 102 and 103 rejections have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues, see pg. 8, that “Claim 1 has been amended … Such a combination of claim elements has not been shown to be taught or suggested by the applied references, either separately or in combination.” However, the Examiner respectfully disagrees. As explained in the 35 U.S.C. 112(b) rejection to claim 1 below, a medical condition of the first spatial segment identified to have the obtained blood flow signals below the threshold” since the term “a severity level” is unclear. See the 35 U.S.C. 112(b) rejection to claim 1 below. In view of such broadest reasonable interpretation of the new limitation, Miyazaki (‘382) at least discloses a hardware processor (computer 32) configured to “determine a severity level of the first spatial segment identified to have the obtained blood flow signals below the threshold” ([0179]: range of an ischemia area can be detected by judging whether or not the signal difference value can be regarded as equal to or less than a threshold value corresponding to an ischemia part at each position) and “display on the display at least one of the non-contrast MR images with the first spatial segment highlighted as a highlighted spatial segment, using a color based on the determined severity level of the first spatial segment, to indicate that the blood flow signals of the first spatial segment are below the threshold” (Fig. 17: ischemia (color 1) or infarction (color 2) in myocardium; [0179]: an ischemia area can be distinguishably (identifiably) displayed using a pattern shown in "the color 1 part" and “the color 2 part” in Fig. 17). See at least the 35 U.S.C. 102 rejection to claim 1 below.
 
Status of Claims
Claims 1-8 are currently examination. No claim has been cancelled/added/further withdrawn since the Final Office Action of 19 Feb 2021.

Specification
The disclosure is objected to because of the following informalities: 
“Fig. 13B” recited in [0086] appears to refer to “Fig. 12B”; and
[0088] recites “Fig. 13B” and “Fig. 13A” but Fig. 13B and Fig. 13A have not been submitted and appear to refer to “Fig. 12B” and “Fig. 12A,” respectively.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the new limitations “determine a severity level of the first spatial segment identified to have the obtained blood flow signals below the threshold” and “display on the display at least one of the non-contrast MR images with the first spatial segment highlighted as a highlighted spatial segment, using a color based on the determined severity level of the first spatial segment, to indicate that the blood flow signals of the first spatial segment are below the threshold.” A review of the specification, however, does not appear to disclose the subject matter. Specifically, [0029] and [0088] of the specification disclose “The MRI data processor 42 may further display one or more arrows of different colors adjacent to the highlighted segment, where the color may indicate the severities and/or types of the condition” and “the MR system may assign a first color to the highlighted segment to indicate a severity level of the abnormal segment on the display before the treatment,” respectively. Thus, the specification appears to disclose assigning a color to indicate a severity level, not determining a severity level or using a color based on the determined severity level. Therefore, new matter is introduced to claim 1. Claims 2-8 inherit the deficiency by the nature of their dependency on claim 1. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “determine a severity level of the first spatial segment identified to have the obtained blood flow signals below the threshold.”  The term "severity level" in claim 1 is a relative term which renders the claim indefinite. Specifically, it is unclear what is considered to be “a severity level” or what this “severity level” is indicating. The term "severity level" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2-8 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being give a broadest reasonable interpretation as “determine a medical condition of the first spatial segment identified to have the obtained blood flow signals below the threshold.”

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al. (US Patent Pub No. 2011/0071382) - hereinafter referred to as Miyazaki (‘382).
Regarding claim 1, Miyazaki (‘382) discloses a device for analyzing images from a magnetic resonance (MR) system (at least Fig. 2), comprising:

a display (display device 34) in communication with the at least one hardware processor ([0048]: computer 32 includes display device 34),
wherein the hardware processor (computer 32; Fig. 3) is configured to receive a plurality of non-contrast MR images in a region of interest (ROI) ([0063]-[0064]: acquire a plurality of blood flow images of myocardium without using a contrast medium);
obtain blood flow signals from the plurality of non-contrast MR images ([0063]: acquire a plurality of blood flow images by labeling (tagging) blood flowing into an imaging region under ECG synchronization without using contrast medium);
identify a first spatial segment in which the obtained blood flow signals are below a threshold value corresponding to a first tissue in an organ by analyzing the blood flow signals ([0179]: judging whether or not the signal difference value can be regarded as less than a threshold value corresponding to an ischemia part at each position and by specifying the region where the signal difference value can be regarded as less than the threshold value); 
determine a severity level of the first spatial segment identified to have the obtained blood flow signals below the threshold ([0179]: range of an 
display on the display at least one of the non-contrast MR images with the first spatial segment highlighted as a highlighted spatial segment (Fig. 17: ischemia (color 1) or infarction (color 2) in myocardium), using a color based on the determined severity level of the first spatial segment, to indicate that the blood flow signals of the first spatial segment are below the threshold ([0179]: an ischemia area can be distinguishably (identifiably) displayed using a pattern shown in "the color 1 part" and “the color 2 part” in Fig. 17).
Regarding claim 4, Miyazaki (‘382) discloses all limitations of claim 1, as discussed above, and Miyazaki (‘382) further discloses:
identify the first spatial segment by comparing the obtained blood flow signals to the threshold ([0179]: judging whether or not the signal difference value can be regarded as less than a threshold value corresponding to an ischemia part at each position and by specifying the region where the signal difference value can be regarded as less than the threshold value).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (‘382)  as applied to claim 1 above, and further in view of Miyazaki et al. (US Patent Pub No. 2014/0050379) - hereinafter referred to as Miyazaki (‘379) - and Xue et al. (US Patent Pub No. 2012/0078085) – hereinafter referred to as Xue.
Regarding claim 2, Miyazaki (‘382) discloses all limitations of claim 1, as discussed above, and Miyazaki (‘382) further discloses:
identify a plurality of second spatial segments in each of the plurality of non-contrast MR images (Fig. 17: non-colored areas; [0178]: signal difference value in a normal area is equal to or more than a constant value); and
generate a curve as a function of a parameter indicating time for each second spatial segment (Fig. 15B and 16; [0166]-[0169]: blood signal intensity v. positions in direction of myocardial short axis, wherein traveling behavior of blood in myocardium according to change in BBTI observed as time change of signal intensity in myocardium), the curve indicating blood information in each segment (Fig. 15B and 16; [0166]-[0169]: blood signal intensity v. positions in direction of myocardial short axis).
	Miyazaki (‘382) does not explicitly disclose:
calculating an area under the curve before a treatment to the first spatial segment and calculate an area under the curve after a treatment to the first spatial segment.
In related art of analyzing images from an MR system (Fig. 1), Miyazaki (‘379), however, discloses:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device by Miyazaki (‘382) to function as claimed, since analyzing cardiac images from an MR imaging was well known in the art, as taught by Miyazaki (‘382) and Miyazaki (‘379), and generating curves indicating blood flow before and after a treatment was well known in the art, as taught by Miyazaki (‘379). One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been to “distinguish between normal myocardium, ischemic myocardium and infarct myocardium—as well as revascularized infarct (treated) myocardium,” as taught by Miyazaki (‘379) ([0007]).
In related art of analyzing images from an MR system ([0032]), Xue further discloses:
identifying a plurality of segments in each of plurality of MR images ([0037]: method 100 segments myocardium in continuing the processing of MR imaging);
generating a curve as a function of a parameter indicating time for each spatial segment ([0032]: calculate perfusion measures including area under the curve of the perfusion signal for each spatial segment and Fig. 6b and [0036]), the curve indicating blood information in each segment (Fig. 6b and [0036]: perfusion signal intensity across heart region 305); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device by Miyazaki (‘382) and Miyazaki (‘379) to function as claimed, since analyzing cardiac images from an MR imaging was well known in the art, as taught by Miyazaki (‘382), Miyazaki (‘379), and Xue; generating curves indicating blood flow before and after a treatment was well known in the art, as taught by Miyazaki (‘379); and generating a curve and calculating an area under the curve of each segment was well known in the art, as taught by Xue. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “calculate perfusion measures such as … area under the curve of the perfusion signal for each segment … [to] provide novel processing for cardiac perfusion MR imaging,” as taught by Xue ([0032]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (‘382) as applied to claim 1 above, and further in view of Jao et al. (US Patent Pub No. 2012/0063656) – hereinafter referred to as Jao.
Regarding claim 3, Miyazaki (‘382) discloses all limitations of claim 1, as discussed above, and Miyazaki (‘382) further discloses:
obtaining a threshold value corresponding to a peak blood flow in the first tissue in an organ based on analyzing the non-contrast MR images (Fig. 6: 100% MR signal strength in normal tissue; [0030]: normal myocardium has a certain detectable peak flow time).

receiving an input from an operator.
	In related art of analyzing images from an MR system (Fig. 6), Jao, however, discloses: 
receiving an input from an operator ([0024]: data point can be computed as a weighted average of pixel intensities within a user defined spatio-temporal window).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device by Miyazaki (‘382) and Miyazaki (‘379) to function as claimed, since analyzing cardiac images from an MR imaging was well known in the art, as taught by Miyazaki (‘382), Miyazaki (‘379), and Jao; obtaining a threshold value corresponding to a peak blood flow in the first tissue in an organ based on analyzing the non-contrast MR images was well known in the art, as taught by Miyazaki (‘379); and receiving an input from an operator was well known in the art, as taught by Jao. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “image data (is) resampled and filtered” as defined by a user, as taught by Jao ([0024]).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (‘382) as applied to claim 1 above, and further in view of Miyazaki (‘379).
Regarding claims 5-8, Miyazaki (‘382) discloses all limitations of claim 1, as discussed above, and Miyazaki (‘382) discloses:
the hardware processor (computer 32) configured to obtain blood flow signals from the plurality of non-contrast MR images ([0063]: acquire a plurality 
	Miyazaki (‘382) does not explicitly disclose:
obtaining a first plurality of blood flow signals corresponding to a region before a treatment procedure to restore blood flow in the region (claims 5-8);
obtaining a second plurality of blood flow signals corresponding to the region after the treatment procedure (claims 6-8);
comparing the first plurality of blood flow signals and the second plurality of blood flow signals (claims 7-8); and
determining that the treatment procedure is successful when the second plurality of blood flow signals indicate that a peak blood flow in the region is greater than a first threshold and a peak time corresponding to the peak blood flow is less than a second threshold (claim 8).
In related art of analyzing images from an MR system (Fig. 1), Miyazaki (‘379), however, discloses:
obtaining a first plurality of blood flow signals corresponding to a region before a treatment procedure to restore blood flow in the region (Fig. 4 and 6: infarct; [0030]-[0036]);
obtaining a second plurality of blood flow signals corresponding to the region after the treatment procedure (Fig. 4 and 6: revascularized infarct (treated); [0030]-[0036]); 

determining when the second plurality of blood flow signals indicate that a peak blood flow in the region is greater than a first threshold and a peak time corresponding to the peak blood flow is less than a second threshold (Fig. 6; [0030]: revascularized previously infarct myocardium (i.e., after treatment such as by installation of stents and/or surgical bypass procedures) can be expected to have a yet earlier peak flow time in the temporal domain and possibly a slightly higher peak flow magnitude).
It is noted that Miyazaki (‘379) does not explicitly disclose determining a treatment is successful. However, since Miyazaki (‘379) discloses determining when the second plurality of blood flow signals indicate that a peak blood flow in the region is greater than a first threshold and a peak time corresponding to the peak blood flow is less than a second threshold, one of ordinary skill in the art would have found determining that the treatment procedure is successful obvious in view of Miyazaki (‘379)’s disclosure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device by Miyazaki (‘382) to function as claimed, since analyzing cardiac images from an MR imaging was well known in the art, as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799